Citation Nr: 1736168	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  08-38 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine condition, other than gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to February 1976 and from December 1978 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which is of record.  

This matter was previously before the Board in February 2015, February 2016, and May 2017, at which time the claim was remanded for additional development.


FINDING OF FACT

The probative evidence of record shows that the Veteran does not have a cervical spine condition that is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of a January 2006 letter that was sent to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  The Board also finds that that the AOJ has substantially complied with the February 2015, February 2016, and May 2017 Board remand directives which included, in relevant part, obtaining outstanding VA treatment records, affording the Veteran with VA examinations, and obtaining addendum opinions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in three subsequent remands, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim and to undergo VA examinations in order to obtain medical opinions regarding the nature and etiology of the Veteran's cervical spine condition.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for a cervical spine condition, which he contends is related to injuries sustained during his active service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In determining whether statements submitted by a claimant are credible, the Board may consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 91997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinksi, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Factual Background

The Veteran contends that his current cervical spine condition is the result of an injury he sustained during active military service.  During the September 2014 Board hearing, the Veteran testified that he injured his right shoulder and neck in 1984 when he was removing a drop tank from an airplane.  He testified that he and others were removing the tank, which should have been empty, but that the tank actually had fuel in it, making it heavier than it should be.  The Veteran indicated that he injured his right shoulder and neck because of the weight of the tank and because the tank was dropped on his right shoulder.  He further testified that he went to sick call the next day and was treated for a right shoulder and neck injury.  The Veteran also indicated that he has experienced neck pain and been treated for a neck condition continuously since the initial injury.

During the Veteran's December 1977 entrance examination, the Veteran's spine was evaluated as clinically normal.  Service treatment records from August and September 1979 reflect that the Veteran injured his left knee after falling 20 feet down a cliff at Black Beach.  He reported that he landed on his flexed knee.  He did not report any other injuries stemming from his fall.  

A September 1980 service treatment record shows that the Veteran reported hurting his back the previous night while installing equipment in an aircraft.  On examination, the Veteran had paraspinal spasms to the lumbosacral area, and he was diagnosed with lumbago.  The next day, the Veteran reported no change in low back pain, which was identified as being at L4/L5, and he was diagnosed with a lumbosacral sprain.  The next day, the Veteran reported lower and upper back pain, and he was diagnosed with resolving muscle sprain.  

A June 1981 service treatment record shows that the Veteran reported a one to two month history of intermittent left shoulder pain and a two to three day history of persistent pain.  He denied trauma.  On examination, the Veteran had tenderness to the neck and shoulder and spasms of the left trapezius muscle.  He was diagnosed with left trapezius muscle spasm.  Later in June 1981, the Veteran continued to complain of left shoulder pain.  
  
During a November 1982 reenlistment examination, the Veteran's spine was evaluated as clinically normal.  

A February 1986 physical readiness screening shows that the Veteran reported a history of left posterior shoulder pain secondary to exercise and a history of knee effusion.  An April 1986 service treatment record shows that the Veteran complained of a cramp in his neck and numbness in his neck, head, and left chest.  On examination, there was a moderate amount of paraspinal spasm especially on the left side.  The Veteran was diagnosed with torticollis.  

A May 1986 service treatment record shows that the Veteran complained of left trapezius soreness.  On examination, he had full range of motion of his cervical spine with some discomfort localized to the left trapezius.  He was diagnosed with left trapezius strain.  

During an October 1986 reenlistment examination, the Veteran's spine was evaluated as clinically normal.

A March 1987 service treatment record shows that the Veteran complained of pain between the shoulder blades.  Later in March 1987, the Veteran reported a one day history of low back pain due to exercising.  He was diagnosed with lumbar strain.  

A June 1987 service treatment record shows that the Veteran complained of a two month history of upper back pain.  He denied injury.  On examination, there was a slight muscle spasm in the upper thoracic region, and the Veteran was diagnosed with stiffness-muscle spasm upper thoracic region.  

An October 1987 service treatment record shows that the Veteran complained of upper back pain off and on for more than a year secondary to heavy lifting or sleeping wrong.  On examination, the Veteran indicated pain in the left lower and middle back, and he was diagnosed with lumbar strain.  

A February 1989 service treatment record shows that the Veteran was treated for a head wound after being struck with a steel object.  On examination, the Veteran's neck was supple and nontender.  

A March 1989 service treatment record shows that the Veteran was screened for physical readiness training.  He reported chest pain while running.  

A May 1989 medical board report shows that a physical examination was "essentially within normal limits except for a mild hepatomegaly."  

In November 1989, the Veteran filed a claim of entitlement to service connection for sickle cell trait, hypertension, low back pain, depression, and a bilateral knee condition.  On VA examination in December 1989, the Veteran reported that his current orthopedic problems were lumbar pain and bilateral knee pain.  The cervical spine exhibited a full range of motion.  He was diagnosed with chronic lumbar strain.  On VA psychiatric examination in January 1990, the Veteran denied any significant physical problems except for "chronic low back pain and occasional swelling of both knee joints bilaterally."

A January 1990 treatment record shows that the Veteran reported severe upper back pain.  On examination, there were spasms at L4-5, and the Veteran was diagnosed with chronic low back pain.  A May 1990 treatment record shows that the Veteran reported severe low back pain.  An August 1990 VA treatment record shows that the Veteran reported a four year history of mid-back pain below the shoulder blades, left more than right.  The impression was low back pain, mid-thoracic region.  A September 1990 VA treatment record shows that the Veteran reported pain on the left upper back and left cervical area after pushing a car a half a block.  He was diagnosed with chronic lower back pain and cervical pain.

An October 1990 VA pain evaluation shows that the Veteran reported pain in the left upper side of his back which radiates down his left leg, pain in the small of his lower back, pain in his knees, and headaches.  He reported the onset of upper left back pain in March 1986 while lifting a fuel tank.  He indicated that he heard a pop or snap that started at the base of his head and went down his whole back.  

An October 1990 VA treatment record shows that the Veteran's neck was nontender, but his back was tender at the left subscapular area and left paraspinal of the high thoracic area.  The assessment was long-term left subscapular and paraspinal back spasm.  

A January 1991 VA treatment record shows that the Veteran reported severe back pain since changing a tire the night before.  He reported pain to the muscle across the upper left shoulder and to the left side of the upper spine.  He was diagnosed with muscle strain, left side of back.  An August 1991 VA treatment record shows that the Veteran reported a five year history of left upper back pain from the neck radiating to the left side.  

VA treatment records from 1995 and 1996 show complaints of low back pain and knee pain.  

During a December 1996 local hearing related to an increased rating for the Veteran's service-connected low back disability, the Veteran reported pain in the thoracic and lumbar areas, and he specifically denied that he was seeking service connection for a cervical spine condition.  He testified that he was injured when he fell 60 to 65 feet and while moving a fuel tank.  He further testified that after his in-service injuries, he had pain in his low and mid-back.  He indicated that he had neck and upper back pain later after pushing car, but that pain "went away."

A July 1998 VA treatment record shows that the Veteran reported pain in his hands, shoulder, knees, ankle, and foot.  

During a September 1998 VA examination, the Veteran reported low back pain since an injury moving a fuel tank in 1984 or 1985.  The Veteran reported that the pain was "strictly localized" to the lumbosacral area.  He also reported that he fell off a cliff in 1981 or 1982 and hurt his knee.  

In a December 1999 statement, the Veteran reported knee, back, shoulder, and hand pain.

A September 2000 VA treatment record shows that the Veteran reported knee and right shoulder pain.  A December 2000 VA treatment record shows that the Veteran reported right wrist pain.

During a March 2001 history and physical prior to a VA hospital admission, the Veteran reported a history of chronic pain in his low back, right shoulder, and left knee.

A June 2001 VA treatment record shows that the Veteran reported right shoulder and low back pain.

A July 2001 VA pain clinic note shows that the Veteran reported low back pain since 1984, knee pain since 1981, and right shoulder pain for two years.  On examination, his neck had full range of motion and no tenderness.  

A December 2001 VA treatment record shows that the Veteran reported a one week history of neck pain since a bike accident.

An August 2002 VA treatment record shows that the Veteran reported a three year history of pain in his right shoulder and neck.

A February 2003 private treatment record shows that the Veteran reported a five day history of neck and shoulder pain.  

A November 2004 VA treatment record shows that the Veteran reported a two day history of neck pain.  A December 2004 VA treatment record shows that the Veteran reported a one month history of neck pain.  Later in December 2004, the Veteran reported neck pain since fixing a water pipe two weeks earlier.  An April 2005 private treatment record shows that the Veteran reported neck pain that started in November 2004.

An April 2005 private treatment record shows that the Veteran reported neck pain that started in November 2004.  He denied accident or fall.  He reported that the pain radiated into his right shoulder and arm.  He was diagnosed with cervical radiculopathy and herniated cervical disc C4-5.

In his July 2005 informal claim, the Veteran indicated that "[i]n the past I have called my neck and shoulder pain as back pain."  He reported that he had experienced neck pain since his in-service injury.

A July 2006 VA treatment record shows that the Veteran reported neck and shoulder pain for three weeks.  He denied recent injury, overuse, or trauma.

Pursuant to the February 2015 Board remand, the Veteran was afforded a VA examination in July 2015 to assess his cervical spine condition.  The Veteran reported that neck pain since service after a fuel tank dropped and hurt his shoulder.  The examiner diagnosed the Veteran with degenerative arthritis and moderate congenital stenosis.  The examiner concluded that the Veteran's current cervical spine condition was less likely as not related to service because the Veteran had "no neck...problems for more than 15 years since he was separated."  The examiner also noted that there was no evidence of an in-service injury to cause an onset of neck problems.  Finally, the examiner indicated that the Veteran's neck condition was of a congenital etiology "as per x-rays."  

In February 2016, the Board found that an addendum opinion was necessary and remanded the case for opinions as to the following: (1) whether the Veteran's congenital stenosis is a defect or disease; (2) if a defect, whether is it at least as likely as not that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury; (3) if a disease, whether it clearly and unmistakably preexisted service and was not aggravated beyond the natural progress of the disorder during his service; (4) for any neck condition that is not congenital, whether it is clear and unmistakable that it preexisted and was not aggravated by service, and, if not, whether it is at least as likely as not related to the symptomatology noted in service. 

In June 2016, the claims file was forwarded to the July 2015 VA examiner for the requested addendum opinion.  The examiner indicated that the Veteran's cervical stenosis was a defect and that "[i]t is at least as likely as not the incident in service affected his stenosis."  The examiner also opined that there was no pre-existing neck condition and that a pre-existing neck condition was at least as likely as not aggravated during service due to the injury to the neck.  

In October 2016, the AOJ noted that the June 2016 opinion was "confusing and insufficient" and requested another addendum opinion from the July 2015 examiner.  In an October 2016 addendum opinion, the same VA examiner indicated that the Veteran has a congenitally narrowed spinal canal with superimposed acquired disc disease.  The examiner opined that the Veteran's neck condition was not a defect, but was a disease.  The examiner opined that the Veteran's congenital spine condition clearly and unmistakably pre-existed his entry onto active duty because he has a "congenital spine condition which mean he [was] born with this."  Regarding whether the preexisting neck condition was aggravated by service, the examiner opined that it was clearly and unmistakably not aggravated during service because the "[V]eteran did not complain of neck pain until [the] mid 1990's, in early 1990 he had only back problems as per treatment records."  

In May 2017, the Board again remanded the Veteran's claim for an addendum opinion.

In a June 2017 opinion, a VA examiner opined that the Veteran's cervical spine condition was less likely than not related to his military service.  The examiner noted that the Veteran had been treated for torticollis in April 1986.  The examiner explained that torticollis is also known as "crick in the neck."  The examiner further noted that subsequent service treatment records show treatment for low and upper back pain, but there was no further complaint of neck pain, to include during the Veteran's discharge examination.  Thus, the examiner opined that the Veteran's in-service neck treatment was "an acute, self-limited and transient spasmodic soft tissue event involving the neck."  The examiner also reviewed post-service treatment records and noted that although the Veteran was treated extensively for low and upper back (upper lumbar and thoracic region) conditions, he was not treated for a cervical spine condition until many years after service.  The examiner also opined that the Veteran's cervical spinal stenosis was less likely as not a congenital defect or disease, but was more likely an acquired condition related to aging.  

Analysis: Presumption of Soundness and Aggravation

As an initial matter, the Board finds that the presumption of soundness applies in this case and that it has not been rebutted by clear and unmistakable evidence that a cervical spine condition preexisted service.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

In the present case, the Veteran's December 1977 entrance examination is void of any diagnosis of a cervical spine condition, and therefore, he is presumed sound on entry with respect to a cervical spine condition.

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

However, the presumption of soundness does not apply to congenital defects because such defects are not diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303 (c); see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

Here, the July 2015 VA examiner's conclusory statement that the Veteran's cervical spine condition was a pre-existing congenital defect does not constitute the "clear and unmistakable evidence" needed to rebut the presumption of soundness upon entry into service.  Additionally, the October 2016 VA examiner's opinion that a neck condition unmistakably pre-existed his entry onto active duty was based solely on the finding that the condition was congenital in nature.  As discussed above, even if it is determined that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  The fact remains that no defects were noted at the time of the Veteran's December 1977 enlistment examination.  

The Board thus finds that there is no clear and unmistakable evidence that a cervical spine condition pre-existed service, so the presumption of soundness applies.  In this case, there is no documentation of a cervical spine condition prior to service.  Moreover, the June 2017 VA examiner opined that it was less likely as not that the Veteran's cervical spine condition was congenital in nature or that it pre-existed service.  The evidence of record does not meet this high evidentiary burden, and therefore, as a matter of law, the presumption of soundness cannot be rebutted.  Therefore, the presumption of soundness applies.

Analysis: Service Connection - Direct Service Incurrence

The issue in this case is whether the Veteran's current cervical spine condition was incurred during his active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence); VAOPGCPREC 3-03 (July 16, 2003).

As an initial matter, the record shows that the Veteran has been diagnosed with cervical degenerative arthritis and cervical stenosis.  See July 2015 VA Examination Report.  As such, the Board finds the current disability element is established.  Shedden v. Principi, 381 F.3d 1163, 1167.  Additionally, service treatment records show that the Veteran was treated for neck pain in April 1986.  As such, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injuries and the present disability.  Id.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's currently diagnosed neck condition is related to his military service or is of service origin.

The July 2015 and June 2017 VA examiners' opinions are persuasive and probative evidence against the Veteran's claim of service connection for neck condition.  The opinions were based on an examination of the Veteran and review of the claims file, and they are supported by a thorough medical rationale that is fully consistent with the record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  Specifically, the examiners concluded that the Veteran's current neck condition was not related to the in-service neck treatment because the sole April 1986 visit for neck pain is the only objective findings of neck problems in service and the Veteran did not endorse any ongoing neck symptoms during his discharge examination and because the first post-service mention of a chronic neck condition was over 10 years after service.  

Although the VA examiners emphasized the length of time before the Veteran sought neck treatment after service, this does not render the opinion inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, as discussed in detail below, the Board finds that the Veteran's lay statements regarding continuity of his neck symptoms are less than credible.  Implicit in the examiners' rationale was that if the Veteran's symptoms had been significant, he would have sought treatment earlier.  Moreover, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Overall, the July 2015 and June 2017 opinions were thorough, supported by explanation, and based on examination of the Veteran and review of the claims folder.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no reported neck symptoms at discharge and post-service treatment records showing an absence of any neck complaints for over 10 years after service.

The Board acknowledges the June 2016 VA examiner's opinion that the Veteran's stenosis was affected by "the incident in service."  The opinion is afforded very little probative value because it is conclusory and unsupported by rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Thus, the opinion is outweighed by the negative VA medical opinions cited above.

The Board also acknowledges the Veteran's assertions that his neck condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a neck condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed neck condition is related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current neck condition is related to his in-service neck injury.

The Board also acknowledges the Veteran's assertions that he has suffered from neck pain since service.  The Veteran is certainly competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In the present case, the Board finds that the Veteran's statements regarding onset and continuity of his current neck symptoms, while competent, are not fully credible.  In this regard, the Veteran has made inconsistent and contradictory statements regarding the onset of his current symptoms.  Specifically, in statements during recent VA examinations, during more recent VA treatment, and during the Board hearing, the Veteran reported that his neck pain has been ongoing since service.  However, during a December 1996 local hearing, the Veteran specifically denied having neck pain after in-service injuries, and he testified that he had neck pain post-service after pushing a car, but that the pain later "went away."  Similarly, the Veteran stated during a September 1998 examination that his pain after his fuel tank injury was "strictly localized" to the lumbosacral area.  Moreover, a December 2001 VA treatment record shows that the Veteran reported a one week history of neck pain.  Similarly, when the Veteran sought treatment for neck pain in 2004 and 2005, he reported an onset of November 2004, and he denied an accident or trauma.  

Further, the Veteran's contentions that he has suffered from continuous neck pain symptoms since service are inconsistent with other evidence of record.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  As detailed above, the first post-service medical evidence of any neck symptoms was in 2001, over 10 years after the Veteran's discharge.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous neck symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  This lack of medical treatment tends to undermine the veracity of the Veteran's more recent statements that he has experienced neck pain continually since service.  

The Board also finds it probative that the Veteran sought treatment for, and reported a history of, multiple physical ailments, including pain of the knees, low back, shoulders, ankle, and foot, during regular primary care visits from 1989 to 2001, but he failed to report symptoms of any type of neck pain symptoms, except for on one occasion in September 1990 when he attributed his neck pain to pushing a car a half a block.  In fact, during a December 1989 VA examination conducted immediately after service discharge, the Veteran reported that his current orthopedic problems were lumbar pain and bilateral knee pain, and a January 1990 VA treatment record shows that the Veteran denied any significant physical problems except for "chronic low back pain and occasional swelling of both knee joints bilaterally."  Similarly, a July 2001 VA pain clinic note shows that the Veteran reported low back pain since 1984, knee pain since 1981, and right shoulder pain for two years; he did not mention neck pain.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

The Board also finds it significant that the Veteran's first application for compensation, filed in November 1989, did not include or mention a cervical spine condition.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  This suggests to the Board that there was no pertinent cervical spine symptomatology at that time.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent with and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience chronic neck symptoms until over 10 years after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

With regard to presumptive service connection, the Board finds that the Veteran's degenerative joint disease is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1331.  However, there is no probative evidence of record that the Veteran's cervical spine arthritis manifested to a compensable degree within one year of the Veteran's discharge from service in 1989.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with arthritis until 2005, over 15 years after service.  Moreover, as noted above, the Board finds that the Veteran has not provided credible testimony that symptoms of arthritis have continued since service discharge.  See Buchanan, 451 F.3d at 1336-37; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's current cervical spine condition and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for a cervical spine condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a cervical spine condition is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


